Eroceeding pursuant to CFLR article 78 in the nature of mandamus to compel the respondent, Mark Dwyer, an acting Justice of the Supreme Court, Kings County, to determine the petitioner’s motion pursuant to CFLR 5015 to vacate a prior order of the Supreme Court, Kings County, denying his motion pursuant to CEL 440.10, made in a criminal proceeding entitled People v Desmarat, pending in that court under indictment No. 4409/02, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CFLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied as academic, and the proceeding is dismissed, without costs or disbursements.
*996The instant proceeding has been rendered academic in light of the order of the respondent dated September 17, 2013. Eng, P.J., Hall, Roman and Sgroi, JJ., concur.